PER CURIAM: *
IT IS ORDERED that appellant’s unopposed motion to remand case for resentencing is GRANTED.
IT IS FURTHER ORDERED that appellant’s unopposed motion to extend time to file appellant’s supplemental brief 20 days from the Court’s denial of appellant’s *683motion to remand is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.